Case 8:15-cv-02034-JVS-JCG Document 859-7 Filed 10/28/19 Page 1 of 3 Page ID
                                 #:65336




                         EXHIBIT 4




                       DECLARATION OF JENNIFER FERNANDES            EXHIBIT 4
        Case 8:15-cv-02034-JVS-JCG Document 859-7 Filed 10/28/19 Page 2 of 3 Page ID
                                         #:65337
Jennifer Fernandes

From:                                              Jennifer Fernandes
Sent:                                              Saturday, August 10, 2019 3:17 PM
To:                                                Ccarlberg
Subject:                                           Re: Declaration for your Review re Trycia


We can change anything you want.

On Sat, Aug 10, 2019, 3:16 PM Ccarlberg <ccarlberg@aol.com> wrote:
 I cannot sign this due to dates that she actually did stay at their house. I will need to confer with the Bucs to be sure on
 dates.

 Sent from my iPhone

 On Aug 10, 2019, at 12:46 PM, Jennifer Fernandes <jfernandes@emord.com> wrote:

           Hello Charlotte:

           I have attached a declaration for your review and signature. As we discussed, please feel free to
           remove, edit or add anything you want to this document. We will revise it any way you feel
           comfortable. We need to make sure the document is truthful on all respects. So please don’t hesitate
           to let us know if you see anything that is inaccurate, misleading, or incomplete.

           If you have no revisions, please let us know and we can finalize the document. You are also free to
           make changes directly in the Word file, but please let us know what you change. I will then send you a
           final PDF version for signature.

           I am available to answer any questions you have. You are also free to speak with any of the attorneys
           about how or when we might use this document. They would be pleased to explain how we intend to
           correct the record, hold Ferrell accountable, and otherwise keep your involvement to a minimum.

           Let me know if you find any other documents showing that Ferrell’s declaration was false. We can
           attach those as supporting exhibits.

           Thank you again for all your help.

           ‐‐

           Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6, Ste 133 | Gilbert, AZ
           85295

           Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

                To help protect y our priv acy ,
                Micro so ft Office prev ented
                auto matic downlo ad o f this
                picture from the Internet.




           NOTICE: This is a confidential communication intended for the recipient listed above. The content of this
           communication is protected from disclosure by the attorney-client privilege and the work product doctrine. If you are
           not the intended recipient, you should treat this communication as strictly confidential and provide it to the person
           intended. Duplication or distribution of this communication is prohibited by the sender. If this communication has been
           sent to you in error, please notify the sender and then immediately destroy the document.

                                                                                           1
                                                                       DECLARATION OF JENNIFER FERNANDES                EXHIBIT 4
Case 8:15-cv-02034-JVS-JCG Document 859-7 Filed 10/28/19 Page 3 of 3 Page ID
                                 #:65338


                     <2019‐8‐10 ‐ Declaration of Charlotte Carlberg.docx>




                                                                      2
                       DECLARATION OF JENNIFER FERNANDES                    EXHIBIT 4
